Citation Nr: 0608753	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-30 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by mild impairment of the right sciatic 
nerve and severe limitation of motion of the lumbar spine or 
limitation of forward flexion of the lumbar spine to 30 
degrees.  

2.  The veteran's service-connected low back disability is 
not manifested by pronounced intervertebral disc syndrome; 
ankylosis of the lumbar spine; incapacitating episodes having 
a total duration of at least 6 weeks during a 12- month 
period; or unfavorable ankylosis of the entire thoracolumbar 
spine.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
orthopedic manifestations of the veteran's low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2005).  

2.  The schedular criteria for a separate 10 percent rating 
for right sciatic nerve impairment due to degenerative disc 
disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.25, 4.124a, Diagnostic Code 8520 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's claim for an increased 
rating was received in June 2002 following the enactment of 
the VCAA.  Prior to the initial adjudication of the claim, he 
was furnished with a letter containing the notice required by 
the VCAA in January 2003.  He was notified of the evidence 
necessary to establish entitlement for a higher evaluation, 
what information or evidence was required from him, and what 
evidence VA would provide.  Through the statement of the case 
and supplemental statement of the case the veteran was 
informed of the criteria for evaluating his low back 
disability.  Although the RO did not specifically inform the 
veteran to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession.

While the veteran has been notified of the evidence necessary 
to establish entitlement to an increased disability rating, 
he has not been informed of the criteria for assigning an 
effective date for an increased award.  In this decision, the 
Board is granting a separate 10 percent rating for 
neurological impairment in the veteran's right lower 
extremity.  Despite the inadequate notice provided to the 
veteran on the effective date element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, the Board notes that the matter of 
the effective date of the separate 10 percent rating is not 
currently before the Board and the RO will have an 
opportunity to provide the required notice before assigning 
the effective date.  

The Board further notes that all available evidence 
pertaining to the veteran's claim for an increased rating for 
his service-connected low back disability has been obtained.  
In addition, the veteran has been afforded several VA 
examinations assessing the severity of his service-connected 
low back disability.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulation.

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of this claim by 
the RO are insignificant and non prejudicial to the veteran, 
and do not warrant a remand and further delay of the 
appellate process.  

Accordingly, the Board will address the merits of this 
appeal.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

In the present case, service connection for the veteran's low 
back disability was awarded by rating decision in March 1952.  
The veteran has appealed a March 2003 rating decision denying 
a rating in excess of 40 percent for this disability.  The 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the criteria in effect prior to September 26, 2003, 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  
Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent rating if 
it is at a favorable angle or a 50 percent rating if it is at 
an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5289.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under the criteria in effect prior to September 23, 2002, a 
40 percent evaluation is authorized for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the criteria in effect throughout the period of this 
claim, complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost. Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).


Analysis

The veteran has reported that he has worsening pain in his 
lower back that keeps him up at night.  As a result he has 
problems getting out of bed and wears a corset on his back 
and uses a cane.  

With consideration of all pertinent disability factors, the 
Board is satisfied that the veteran has severe limitation of 
motion of the lumbar spine and limitation of forward flexion 
of the lumbar spine to 30 degrees, as required for a 40 
percent rating under the former or current criteria.  The 
veteran is already in receipt of a 40 percent rating for the 
functional impairment of his lumbar spine.  

The presence of unfavorable ankylosis of the lumbar spine is 
required for the assignment of an evaluation in excess of 40 
percent for the orthopedic component of the disability.  
Although the veteran has severe limitation of motion of the 
lumbar spine, the medical evidence uniformly indicates that 
he retains some useful motion of the lumbar spine.  Ankylosis 
clearly is not present.  Accordingly, an evaluation in excess 
of 40 percent is not warranted for the orthopedic component 
of the disability.

While the veteran has neurological symptoms associated with 
the degenerative disc disease, there is no appropriate basis 
for finding for the period prior to September 23, 2002, that 
more than severe intervetebral syndrome was present, as 
required for a rating in excess of 40 percent under 
Diagnostic Code 5293.  There is no objective medical evidence 
specifically addressing the neurological manifestations of 
the disability during this period.  A January 2003 VA 
examination disclosed no tenderness or spasm of the lumbar 
spine.  At that time, the veteran had equal deep tendon 
reflexes that were active in the lower extremities.  He also 
had no sensory loss to pinprick.   

With respect to the revised criteria, the medical evidence 
shows that the disability is not productive of incapacitating 
episodes (as defined above) having a total duration of at 
least 6 weeks during a 12 month-month period pertinent to 
this claim so as to warrant an increased rating under either 
Diagnostic Code 5293 (effective September 23, 2002) or 
Diagnostic Code 5243 (effective September 26, 2003).  The 
veteran has submitted no evidence of any instances of bed 
rest prescribed by a physician.  On the contrary, during 
examination in April 2003, he acknowledged that his only 
treatment consisted of aspirin and Tylenol.  

The Board notes that the presence of right lumbosacral 
radiculopathy was found on a VA neurological examination in 
April 2004.  Left lumbosacral radiculopathy was not diagnosed 
on that occasion or on any other occasion.  Although 
sensation was noted to be decreased in both upper and lower 
extremities, a slightly more patchy sensory loss was noted on 
the right leg in the L5-S1 distribution.  Although 
coordination in the right lower extremity was noted to be 
decreased, this was noted to be cerebellar in origin and was 
not attributed to sciatic nerve impairment.  Therefore, the 
Board concludes that a separate 10 percent rating is 
warranted for mild incomplete paralysis of the right sciatic 
nerve.  A rating in excess of 10 percent is not warranted 
because of the absence of objective evidence of more than 
mild impairment of the sciatic nerve.    

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  
The record reflects that the veteran has not required 
frequent hospitalizations for his service-connected low back 
disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned 
evaluations. Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that the veteran's intervertebral 
disc syndrome warrants a 40 percent rating for impairment of 
the lumbosacral spine and a separate 10 percent rating for 
neurological impairment in the right lower extremity, the 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


